Per Curiam.
1. Where an owner of realty lists it for sale with two or more brokers, and 'A, one of the brokers, finds a customer, shows him the property, and interests him so therein that he (the customer) finally buys it, A is the real procuring cause of the sale, and is entitled to his commissions from the owner, although the deal is actually closed by B, another broker with whom the property is listed, where the only cause inducing the purchaser to close the deal with B, instead of with A, is a reduction of the price by the owner through B, which reduced price A has not been authorized by the owner to offer, and where the owner, before paying a commission to any one, is notified of A’s claim to the commissions as being the procuring cause of the sale. See, in this connection, Graves v. Hunnicutt, 8 Ga. App. 99 (68 S. E. 558), and citations.
2. None of the excerpts from the charge of the court, complained of, when considered in the light of the'entire charge and of the facts of the-case, requires a reversal of the judgment below.
3. The verdict was authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloockvorth, J., concur. Lulce, J., dissents.